--------------------------------------------------------------------------------

 
Exhibit 10.12

 


AMENDED AND RESTATED CREDIT AGREEMENT




dated as of March 10, 2006


between




RPC, INC.
as Borrower




and




SUNTRUST BANK
as Lender







--------------------------------------------------------------------------------




 
TABLE OF CONTENTS
 

 
Page
 
ARTICLE I. DEFINITIONS; CONSTRUCTION
 1
    Section 1.01 Definitions
 1
    Section 1.02 Accounting Terms and Determination
 7
ARTICLE II. AMOUNT AND TERMS OF THE FACILITY
 7
    Section 2.01 Loans and Note
 7
    Section 2.02 Procedure for Loans
 7
    Section 2.03 Repayment of Loans
 8
    Section 2.04 Interests on Loans; Letter of Credit Fee
 8
    Section 2.05 Computation of Interest
 8
    Section 2.06 Increased Costs
 8
    Section 2.07 Funding Indemnity
 9
    Section 2.08 Payments Generally
 9
    Section 2.09 Letters of Credit
10
ARTICLE III. MISCELLANEOUS
12
    Section 3.01 Conditions To Effectiveness
12
    Section 3.02 Representations and Warranties
12
    Section 3.03 Notices
14
    Section 3.04 Waivers; Amendments
15
    Section 3.05 Expenses; Indemnification
15
    Section 3.06 Successors and Assigns
16
    Section 3.07 Governing Law; Jurisdiction; Consent to Service of Process16
16
    Section 3.08 Waiver of Jury Trial
17
    Section 3.09 Right of Setoff
17
    Section 3.10 Counterparts; Integration
18
    Section 3.11 Survival
18
    Section 3.12 Severability
18
    Section 3.13 Interest Rate Limitation 
18
    Section 3.14 No Novation
19
    Section 3.15 Patriot Act
19

 
Exhibits
 
Exhibit A  -    Pricing Grid
Exhibit B   -                Form of Amended and Restated Demand Note
 


-i-

--------------------------------------------------------------------------------



 
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT




THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is made and
entered into as of March 10, 2006, by and between RPC, INC., a Delaware
corporation (the “Borrower”) and SUNTRUST BANK, a Georgia banking corporation
(the “Lender”).


W I T N E S S E T H:


WHEREAS, the Borrower and the Lender entered into that certain Credit Agreement
dated as of March 19, 2003 (the “Original Agreement”) pursuant to which the
Lender established a $25,000,000 credit facility in favor of the Borrower;


WHEREAS, the Borrower has requested that the Lender increase the credit facility
from $25,000,000 to $50,000,000; and


WHEREAS, the Borrower and the Lender have agreed to increase the amount of the
facility on an uncommitted basis, to amend the Original Agreement in certain
other respects, and to restate the Original Agreement in its entirety as so
increased and amended.


NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower and the Lender agree as follows:
 
ARTICLE I.  


DEFINITIONS; CONSTRUCTION


Section 1.01  Definitions. In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):


“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Loan, the rate per annum obtained by dividing (i) LIBOR for such
Interest Period by (ii) a percentage equal to 1.00 minus the Eurodollar Reserve
Percentage.


“Applicable Margin” shall mean, with respect to all Eurodollar Loans outstanding
on any date, the percentage determined by reference to the applicable Total
Funded Debt to EBITDA Ratio in effect on such date as set forth on Exhibit A
attached hereto.
 
“Base Rate” shall mean the higher of (i) the per annum rate which the Lender
publicly announces from time to time to be its prime lending rate, as in effect
from time to time, and (ii) the Federal Funds Rate, as in effect from time to
time, plus one-half of one percent (0.50%). The Lender’s prime lending rate is a
reference rate and does not necessarily
 
1

--------------------------------------------------------------------------------


 
represent the lowest or best rate charged to customers. The Lender may make
commercial loans or other loans at rates of interest at, above or below the
Lender’s prime lending rate. Each change in the Lender’s prime lending rate
shall be effective from and including the date such change is publicly announced
as being effective.


“Borrower” shall have the meaning in the introductory paragraph hereof.


“Business Day” shall mean (i) any day other than a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia are authorized or required by law
to close and (ii) if such day relates to a borrowing of, a payment or prepayment
of principal or interest on, a conversion of or into, or an Interest Period for,
a Eurodollar Loan or a notice with respect to any of the foregoing, any day on
which dealings in Dollars are carried on in the London interbank market.


“Capital Lease Obligations” shall mean all obligations to pay rent or other
amounts under any lease (or other arrangement conveying the right to use) real
or personal property, or a combination thereof, which obligations are required
to be classified and accounted for as capital leases on a balance sheet under
GAAP, and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
 
“Change In Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement or (ii) any change of any applicable
law, rule or regulation that occurs after the date of this Agreement.


“Consolidated EBITDA” shall mean, for the Borrower and its Subsidiaries for any
period, an amount equal to the sum of (a) Consolidated Net Income for such
period plus (b) to the extent deducted in determining Consolidated Net Income
for such period, (i) Consolidated Interest Expense, (ii) income tax expense
determined on a consolidated basis in accordance with GAAP, (iii) depreciation
and amortization determined on a consolidated basis in accordance with GAAP and
(iv) all other non-cash charges, determined on a consolidated basis in
accordance with GAAP in each case for such period.
 
“Consolidated Interest Expense” shall mean, for the Borrower and its
Subsidiaries for any period, the sum of (i) total cash interest expense
determined on a consolidated basis in accordance with GAAP, including without
limitation the interest component of any payments in respect of Capital Lease
Obligations capitalized or expensed during such period (whether or not actually
paid during such period) plus (ii) the net amount payable (or minus the net
amount receivable) under Hedging Agreements during such period (whether or not
actually paid or received during such period).


“Consolidated Net Income” shall mean, for the Borrower and its Subsidiaries for
any period, the net income (or loss) of the Borrower and its Subsidiaries for
such period determined on a consolidated basis in accordance with GAAP, but
excluding therefrom (to the extent otherwise included therein) (i) any
extraordinary gains or losses, (ii) any gains attributable to write-ups of
assets and (iii) any equity interest of the Borrower or any Subsidiary of the
Borrower in the unremitted earnings of any Person that is not a Subsidiary and
(iv) any income
 
2

--------------------------------------------------------------------------------


 
(or loss) of any Person accrued prior to the date it becomes a Subsidiary or is
merged into or consolidated with the Borrower or any Subsidiary on the date that
such Person’s assets are acquired by the Borrower or any Subsidiary.


“Consolidated Total Funded Debt” shall mean, as of any date, all Indebtedness of
the Borrower and its Subsidiaries described in the definition of “Indebtedness”,
including, without limitation, all Loans.


“Default” shall mean the Borrower’s failure to pay the Note on the Termination
Date.


“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.


“Eurodollar” when used in reference to any Loan, refers to whether such Loan
bears interest at a rate determined by reference to the Adjusted LIBO Rate.


“Eurodollar Reserve Percentage” shall mean the aggregate of the reserve
percentage (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
1/100th of 1%) in effect on any day to which the Lender is subject with respect
to the Adjusted LIBO Rate pursuant to regulations issued by the Board of
Governors of the Federal Reserve System (or any Governmental Authority
succeeding to any of its principal functions) with respect to eurocurrency
funding (currently referred to as “eurocurrency liabilities” under Regulation
D). Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to the
Lender under Regulation D. The Eurodollar Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.


“Facility” shall mean the $50,000, 000 line of credit established by the Lender
to the Borrower on an uncommitted basis for the making of Loans and/or the
issuance of Letters of Credit in the sole discretion of the Lender.


“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the Lender
from three Federal funds brokers of recognized standing selected by the Lender.


“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.02.
 
3

--------------------------------------------------------------------------------


 
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.


“Hedging Agreements” shall mean interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts, commodity agreements and other similar agreements or
arrangements designed to protect against fluctuations in interest rates,
currency values or commodity values.


“Indebtedness” of any Person shall mean, without duplication (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds (excluding performance bonds), debentures, notes or other similar
instruments, (iii) all obligations of such Person in respect of the deferred
purchase price of property or services (other than trade payables incurred in
the ordinary course of business; provided, that, trade payables overdue by more
than 120 days shall be included in this definition except to the extent that any
of such trade payables are being disputed in good faith and by appropriate
measures), (iv) all obligations of such Person under any conditional sale or
other title retention agreement(s) relating to property acquired by such Person,
(v) all Capital Lease Obligations of such Person, (vi) all obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit, (vii) all Guarantees of such Person
of the type of Indebtedness described in clauses (i) through (v) above, (viii)
all Indebtedness of a third party secured by any lien or other type of security
interest on property owned by such Person, whether or not such Indebtedness has
been assumed by such Person, (ix) all obligations of such Person, contingent or
otherwise, to purchase, redeem, retire or otherwise acquire for value any common
stock of such Person, (x) Off-Balance Sheet Liabilities, and (xi) all
obligations under any Hedging Agreement. The Indebtedness of any Person shall
include the Indebtedness of any partnership or joint venture in which such
Person is a general partner or a joint venturer, except to the extent that the
terms of such Indebtedness provide that such Person is not liable therefor.


“Interest Period” shall mean, with respect to any Eurodollar Loan, a period of
one, two, three or six months, as the Borrower may request and the Lender may
approve in its sole discretion; provided, that: 
 
(i)  the initial Interest Period for any such Loan shall commence on the date of
such Loan and each Interest Period occurring thereafter in respect of such
Loan shall commence on the day on which the next preceding Interest Period
expires;
 
(ii)  if any Interest Period would otherwise end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless such Business Day falls in another calendar month, in which case such
Interest Period would end on the next preceding Business Day; and
 
(iii)  any Interest Period which begins on the last Business Day of a calendar
month or on a day for which there is no numerically corresponding day in the
 
4

--------------------------------------------------------------------------------


 
calendar month at the end of such Interest Period shall end on the last Business
Day of such calendar month. 


“LC Disbursement” shall mean a payment made by the Lender pursuant to a Letter
of Credit.


“LC Documents” shall mean the Letters of Credit and all applications, agreements
and instruments relating to the Letters of Credit.


“LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrower at such time.


“Letter of Credit” shall mean any letter of credit issued pursuant to Section
2.09 by the Lender for the account of the Borrower under the Facility.


“LIBOR” shall mean, for any applicable Interest Period with respect to any
Eurodollar Loan, the rate per annum for deposits in Dollars for a period equal
to such Interest Period appearing on the display designated as Page 3750 on the
Telerate Service (or such other page on that service or such other service
designated by the British Bankers’ Association for the display of such
Association’s Interest Settlement Rates for Dollar deposits) as of 11:00 a.m.
(London, England time) on the day that is two Business Days prior to the first
day of the Interest Period or if such Page 3750 is unavailable for any reason at
such time, the rate which appears on the Reuters Screen ISDA Page as of such
date and such time; provided, that if the Lender determines that the relevant
foregoing sources are unavailable for the relevant Interest Period, LIBOR shall
mean the rate of interest determined by the Lender to be the average (rounded
upward, if necessary, to the nearest 1/100th of 1%) of the rates per annum at
which deposits in Dollars are offered to the Lender two (2) Business Days
preceding the first day of such Interest Period by leading banks in the London
interbank market as of 10:00 a. m. (Atlanta, Georgia time) for delivery on the
first day of such Interest Period, for the number of days comprised therein and
in an amount comparable to the amount of the Eurodollar Loan of the Lender.


   “Loan” shall mean a loan made by the Lender to the Borrower under the
Facility, which may either be a Base Rate Loan or a Eurodollar Loan.
 
“Loan Documents” shall mean, collectively, this Agreement, the Note, the LC
Documents, any Hedging Agreement between the Borrower and the Lender in
connection with the Facility and any and all other instruments, agreements,
documents and writings executed in connection with any of the foregoing.


“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences whether or not related, a material
adverse change in, or a material adverse effect on, (i) the business, results of
operations, financial condition, assets, liabilities or prospects of the
Borrower or of the Borrower
 
5

--------------------------------------------------------------------------------


 
and its Subsidiaries taken as a whole, (ii) the ability of the Borrower to
perform any of its obligations under the Loan Documents, (iii) the rights and
remedies of the Lender under any of the Loan Documents or (iv) the legality,
validity or enforceability of any of the Loan Documents.


“Note” shall mean the Amended and Restated Demand Note of the Borrower payable
to the order of the Lender in substantially the form of Exhibit B.
 
“Obligations” shall mean all amounts owing by the Borrower to the Lender
pursuant to or in connection with this Agreement or any other Loan Document,
including without limitation, all principal, interest (including any interest
accruing after the filing of any petition in bankruptcy or the commencement of
any insolvency, reorganization or like proceeding relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding), all reimbursement obligations, fees, expenses, indemnification
and reimbursement payments, costs and expenses (including all fees and expenses
of counsel to the Lender incurred pursuant to this Agreement or any other Loan
Document), whether direct or indirect, absolute or contingent, liquidated or
unliquidated, now existing or hereafter arising hereunder or thereunder,
together with all renewals, extensions, modifications or refinancings thereof.


“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions which do not create a liability on the balance sheet
of such Person, (iii) any liability of such Person under any so-called
“synthetic” lease transaction or (iv) any obligation arising with respect to any
other transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheet of such
Person.


“Payment Office” shall mean the office of the Lender located at 303 Peachtree
Street, N.E., Atlanta, Georgia 30308, or such other location as to which the
Lender shall have given written notice to the Borrower.


“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.


“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.


“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation and bylaws or other organizational or governing documents or such
Person, and any law, treaty, rule or regulation, or determination of a
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.


“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated
 
6

--------------------------------------------------------------------------------


 
financial statements if such financial statements were prepared in accordance
with GAAP as of such date, as well as any other corporation, partnership, joint
venture, limited liability company, association or other entity (i) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power, or in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (ii) that is, as of such date, otherwise controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent. Unless otherwise indicated, all references to
“Subsidiary” hereunder shall mean a Subsidiary of the Borrower.


“Termination Date” shall mean the date on which the Lender makes demand on the
Borrower for payment of all amounts outstanding under this Agreement.


“Total Funded Debt to EBITDA Ratio” shall mean, as of any date of determination,
the ratio of (i) Consolidated Total Funded Debt as of such date to (ii)
Consolidated EBITDA measured for the four fiscal quarter period ending on or
immediately prior to such date.


Section 1.02  Accounting Terms and Determination. Unless otherwise defined or
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time, applied on a basis consistent with the most recent
audited consolidated financial statement of the Borrower.
 
ARTICLE II.  


AMOUNT AND TERMS OF THE FACILITY


Section 2.01  Loans and Note. (a) Upon receipt of a written request for a Loan
hereunder in accordance with Section 2.02, the Lender may in its sole discretion
make such Loan to the Borrower; provided that the Lender shall have no
obligation or commitment to make any Loan or to renew any Loan at the end of an
applicable Interest Period, notwithstanding that the Lender may have previously
renewed such Loan or any other Loan. If the Lender agrees to make the requested
Loan, the Borrower may then elect either a Eurodollar Loan or a Base Rate Loan.


(b)    The Borrower’s obligation to pay the principal of, and interest on, the
Loans shall be evidenced by the records of the Lender and by the Note. The
entries made in such records and/or on the schedule annexed to the Note shall be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, that the failure or delay of the Lender in
maintaining or making entries into any such record or on such schedule or any
error therein shall not in any manner affect the obligation of the Borrower to
repay the Loans (both principal and unpaid accrued interest) in accordance with
the terms of this Agreement.


Section 2.02  Procedure for Loans. The Borrower shall request a Loan from the
Lender prior to 10:00 a.m., Atlanta, Georgia time, on the requested date of
the borrowing in
 
7

--------------------------------------------------------------------------------


 
the case of a Base Rate Loan and two (2) Business Days prior to the date of
borrowing in the case of a Eurodollar Loan. Such request shall include (i) the
principal amount of such Loan and (ii) the duration of the Interest.Period (in
the case of a Eurodollar Loan).


Section 2.03  Repayment of Loans. The outstanding principal amount of each Loan
shall be due and payable (together with accrued and unpaid interest thereon) on
the earlier of the last day of the Interest Period applicable to such Loan or ON
DEMAND.


Section 2.04  Interest on Loans; Letter of Credit Fee. (a) The Loans shall
accrue interest (i) in the case of a Eurodollar Loan, at the Adjusted LIBO
Rate plus the Applicable Margin or (ii) in the case of Base Rate Loan, at the
applicable Base Rate. The Borrower agrees to pay interest on the earlier of (A)
ON DEMAND or (B) with respect to a Eurodollar Loan, on the last day of the
applicable Interest Period (provided that if any Interest Period exceeds 3
months, then interest will be payable on the last day of the third month after
the first day of such Interest Period, and on the last day of such Interest
Period) or with respect to a Base Rate Loan, on the last day of each calendar
month. Should a Default occur, the Borrower shall pay interest at a default rate
of the interest rate then in effect plus two percent (2%) per annum.


(b)    The Borrower agrees to pay a letter of credit fee on the face amount of
each Letter of Credit equal to 0.50% per annum, payable in advance upon the
issuance of such Letter of Credit and on each anniversary of such issuance.


Section 2.05  Computation of Interest.  All computations of interest hereunder
shall be made on the basis of a year of 360 days for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest or fees are payable (to the extent computed on the basis of
days elapsed). Each determination by the Lender of an interest amount hereunder
shall be made in good faith and, except for manifest error, shall be final,
conclusive and binding for all purposes. 


Section 2.06  Increased Costs


(a)    If any Change in Law shall:


(i)  impose, modify or deem applicable any reserve, special deposit or similar
requirement that is not otherwise included in the determination of the Adjusted
LIBO Rate hereunder against assets of, deposits with or for the account of, or
credit extended by, the Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate); or
 
(ii)  impose on the Lender or the eurodollar interbank market any other
condition affecting this Agreement or any Eurodollar Loans made by the Lender;


and the result of the foregoing is to increase the cost to the Lender of making,
continuing or maintaining a Eurodollar Loan or to increase the cost to the
Lender of issuing any Letter of Credit or to reduce the amount received or
receivable by the Lender hereunder (whether of
 
8

--------------------------------------------------------------------------------


 
principal, interest or any other amount), then the Borrower shall promptly pay,
upon written notice from and demand by the Lender, within five Business Days
after the date of such notice and demand, additional amount or amounts
sufficient to compensate the Lender for such additional costs incurred or
reduction suffered.


(b)    If the Lender shall have determined that on or after the date of this
Agreement any Change in Law regarding capital requirements has or would have the
effect of reducing the rate of return on the Lender’s capital (or on the capital
of the Lender’s parent corporation) as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which the Lender or the Lender’s parent corporation could have achieved but for
such Change in Law (taking into consideration the Lender’s policies or the
policies of the Lender’s parent corporation with respect to capital adequacy)
then, from time to time, within five (5) Business Days after receipt by the
Borrower of written demand by the Lender, the Borrower shall pay to the Lender
such additional amounts as will compensate the Lender or the Lender’s parent
corporation for any such reduction suffered.


(c)    A certificate of the Lender setting forth the amount or amounts necessary
to compensate the Lender or its parent corporation, as the case may be,
specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive, absent manifest error. The Borrower shall pay
the Lender such amount or amounts within 10 days after receipt thereof.


(d)    Failure or delay on the part of the Lender to demand compensation
pursuant to this Section shall not constitute a waiver of the Lender’s right to
demand such compensation.


Section 2.07  Funding Indemnity. In the event of (a) the payment of any
principal of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Default) or (b) the failure by
the Borrower to borrow any Eurodollar Loan on the date agreed upon in any
applicable notice (regardless of whether such notice is withdrawn or revoked),
then, in any such event, the Borrower shall compensate the Lender, within five
(5) Business Days after written demand from the Lender, for any loss, cost or
expense attributable to such event. Such loss, cost or expense shall be deemed
to include an amount determined by the Lender to be the excess, if any, of (A)
the amount of interest that would have accrued on the principal amount of such
Eurodollar Loan if such event had not occurred at the Adjusted LIBO Rate
applicable to such Eurodollar Loan for the period from the date of such event to
the last day of the then current Interest Period therefor (or in the case of a
failure to borrow, for the period that would have been the Interest Period for
such Eurodollar Loan) over (B) the amount of interest that would accrue on the
principal amount of such Eurodollar Loan for the same period if the Adjusted
LIBO Rate were set on the date such Eurodollar Loan was prepaid or the date on
which the Borrower failed to borrow such Eurodollar Loan. A certificate as to
any additional amount payable under this Section 2.09 submitted to the Borrower
by the Lender shall be conclusive, absent manifest error.


Section 2.08  Payments Generally. The Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC
 
9

--------------------------------------------------------------------------------


 
Disbursements, or otherwise) prior to 12:00 noon (Atlanta, Georgia time), on the
date when due, in immediately available funds, without set-off or counterclaim.
Any amounts received after such time on any date may, in the discretion of the
Lender, be deemed to have been received on the next succeeding Business Day for
purposes of calculating interest thereon. All such payments shall be made to the
Lender at its Payment Office. If any payment hereunder shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be made payable for the period of such extension. All
payments hereunder shall be made in Dollars.


Section 2.09  Letters of Credit.


(a)    At the request of the Borrower, the Lender may, in its sole discretion,
issue Letters of Credit for the account of the Borrower on terms (including the
expiration date) that are acceptable to the Lender in its sole discretion.
Notwithstanding the foregoing, it is understood that Letters of Credit may only
be issued for working capital, insurance-related or performance bond purposes.


(b)    To request the issuance of a Letter of Credit (or any amendment, renewal
or extension of an outstanding Letter of Credit), the Borrower shall give the
Lender irrevocable written notice at least three (3) Business Days prior to the
requested date of such issuance specifying the date (which shall be a Business
Day) such Letter of Credit is to be issued (or amended, extended or renewed, as
the case may be), the expiration date of such Letter of Credit, the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit; provided, that the Borrower agrees that the Lender has no
commitment or obligation to issue, renew or extend any Letter of Credit. In
addition to the satisfaction of the conditions in Article III, the issuance of
such Letter of Credit (or any amendment which increases the amount of such
Letter of Credit) will be subject to the further conditions that such Letter of
Credit shall be in such form and contain such terms as the Lender shall approve
and that the Borrower shall have executed and delivered any additional
applications, agreements and instruments relating to such Letter of Credit as
the Lender shall reasonably require; provided, that in the event of any conflict
between such applications, agreements or instruments and this Agreement, the
terms of this Agreement shall control.


(c)    The Lender shall examine all documents purporting to represent a demand
for payment under a Letter of Credit promptly following its receipt thereof. The
Lender shall notify the Borrower of such demand for payment and whether the
Lender has made or will make a LC Disbursement thereunder; provided, that any
failure to give or delay in giving such notice shall not relieve the Borrower of
its obligation to reimburse the Lender with respect to such LC Disbursement. The
Borrower shall be irrevocably and unconditionally obligated to reimburse the
Lender for any LC Disbursements paid by the Lender in respect of such drawing,
without presentment, demand or other formalities of any kind.


(d)    On the Termination Date, or if any Default shall occur and be continuing
on the Business Day that the Borrower receives notice from the Lender demanding
the deposit of
 
10

--------------------------------------------------------------------------------


 
cash collateral pursuant to this paragraph, the Borrower shall deposit in an
account with the Lender, in the name of the Lender and for the benefit of the
Lender, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided, that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, with demand or notice of any kind, upon the
occurrence of a Default. Such deposit shall be held by the Lender as collateral
for the payment and performance of the obligations of the Borrower under this
Agreement. The Lender shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. The Lender may invest such
deposits, which investments shall be made at the option and sole discretion of
the Lender and at the Borrower’s risk and expense. Any portion of the deposits
that is not invested shall be deposited into an interest-bearing demand deposit
account by the Lender. Interest and profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Lender to reimburse itself for LC Disbursements for which it had not been
reimbursed and to the extent so applied, shall be held for the satisfaction of
the reimbursement obligations of the Borrower for the LC Exposure at such time
or, if the maturity of the Loans has been accelerated, be applied to satisfy
other obligations of the Borrower under this Agreement.


(e)    The Borrower’s obligation to reimburse LC Disbursements hereunder shall
be absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under all circumstances whatsoever
and irrespective of any of the following circumstances:


(i)  Any lack of validity or enforceability of any Letter of Credit or this
Agreement;


(ii)  The existence of any claim, set-off, defense or other right which the
Borrower or any Subsidiary of the Borrower may have at any time against a
beneficiary or any transferee of any Letter of Credit (or any Persons or
entities for whom any such beneficiary or transferee may be acting), the Lender
or any other Person, whether in connection with this Agreement or the Letter of
Credit or any document related hereto or thereto or any unrelated transaction;


(iii)  Any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein
being untrue or inaccurate in any respect;


(iv)  Payment by the Lender under a Letter of Credit against presentation of a
draft or other document to the Lender that does not comply with the terms of
such Letter of Credit;


(v)  Any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder; or
 
11

--------------------------------------------------------------------------------


 
(vi)  The existence of a Default.


The Lender shall not have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to above), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Lender; provided,
that the foregoing shall not be construed to excuse the Lender from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
the Lender’s failure to exercise care when determining whether drafts or other
documents presented under a Letter of Credit comply with the terms thereof. The
parties hereto expressly agree, that in the absence of gross negligence or
willful misconduct on the part of the Lender (as finally determined by a court
of competent jurisdiction), the Lender shall be deemed to have exercised care in
each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Lender may, in its sole discretion, either
accept and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.


(f)    Each Letter of Credit shall be subject to the Uniform Customs and
Practices for Documentary Credits (1993 Revision), International Chamber of
Commerce Publication No. 500, as the same may be amended from time to time, and,
to the extent not inconsistent therewith, the governing law of this Agreement
set forth in Section 3.07.
 
ARTICLE III.  


MISCELLANEOUS


Section 3.01  Conditions To Effectiveness. The Lender shall receive, prior
to making the initial Loan and prior to issuing the initial Letter of Credit
hereunder the following: (a) this Agreement and the Note duly executed by
the Borrower, (b) in the case of a Letter of Credit, an application in form and
substance satisfactory to the Lender and (c) certified board resolutions and an
incumbency certificate in form and substance satisfactory to the Lender. In
addition, prior to the making of any Loan or the issuance of any Letter of
Credit the Borrower shall be deemed to have made the representations and
warranties set forth in Section 3.02.


Section 3.02  Representations and Warranties.


(a)    Existence; Power. The Borrower (i) is duly organized, validly existing
and in good standing as a corporation under the laws of the jurisdiction of its
organization, (ii) has all
 
12

--------------------------------------------------------------------------------


 
requisite power and authority to carry on its business as now conducted, and
(iii) is duly qualified to do business, and is in good standing, in each
jurisdiction where such qualification is required, except where a failure to be
so qualified could not reasonably be expected to result in a Material Adverse
Effect.


(b)    Organizational Power; Authorization. The execution, delivery and
performance by the Borrower of the Loan Documents to which it is a party are
within the Borrower’s organizational powers and have been duly authorized by all
necessary organizational, and if required, stockholder, action. This Agreement
has been duly executed and delivered by the Borrower, pursuant to a resolution
of the board of directors of the Borrower, and constitutes, and each other Loan
Document to which the Borrower is a party, when executed and delivered by the
Borrower, will constitute, valid and binding obligations of the Borrower,
enforceable against it in accordance with their respective terms, except as may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.


(c)    Governmental Approvals; No Conflicts. The execution, delivery and
performance by the Borrower of this Agreement (a) do not require any consent or
approval of, registration or filing with, or any action by, any Governmental
Authority, except those as have been obtained or made and are in full force and
effect or where the failure to do so, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect, (b) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of the Borrower or any judgment or order of any
Governmental Authority binding on the Borrower, and (c) will not violate or
result in a default under any indenture, material agreement or other material
instrument binding on the Borrower or any of its assets or give rise to a right
thereunder to require any payment to be made by the Borrower.


(d)    Compliance with Laws and Agreements. The Borrower is in compliance with
(a) all applicable laws, rules, regulations and orders of any Governmental
Authority, and (b) all indentures, agreements or other instruments binding upon
it or its properties, except where noncompliance, either singly or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.


(e)    Investment Company Act, Etc. The Borrower is not (a) an “investment
company”, as defined in, or subject to regulation under, the Investment Company
Act of 1940, as amended, (b) a “holding company” as defined in, or subject to
regulation under, the Public Utility Holding Company Act of 1935, as amended or
(c) otherwise subject to any other regulatory scheme limiting its ability to
incur debt.


(f)    Taxes. The Borrower and each other Person for whose taxes the Borrower
could become liable have timely filed or caused to be filed all Federal income
tax returns and all other material tax returns that are required to be filed by
them, and have paid all taxes shown to be due and payable on such returns or on
any assessments made against it or its property and all other taxes, fees or
other charges imposed on it or any of its property by any Governmental
Authority, except (i) to the extent the failure to do so would not have a
Material Adverse Effect or (ii) where the same are currently being contested in
good faith by appropriate proceedings and
 
13

--------------------------------------------------------------------------------


 
for which the Borrower has set aside on its books adequate reserves. The
charges, accruals and reserves on the books of the Borrower in respect of such
taxes are adequate, and no tax liabilities that could be materially in excess of
the amount so provided are anticipated.


(g)    Disclosure. The Borrower has disclosed to the Lender all agreements,
instruments, and corporate or other restrictions to which the Borrower is
subject, and all other matters known to any of them, that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect. Neither the financial statements, certificates or other written
information furnished by or on behalf of the Borrower to the Lender in
connection with the negotiation of this Agreement or any other Loan Document or
delivered hereunder or thereunder (as modified or supplemented by any other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, taken as a
whole, in light of the circumstances under which they were made, not misleading;
provided, that with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.


Section 3.03  Notices.


(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications to any
party herein to be effective shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:
 

        To the Borrower:
RPC, Inc.
  2170 Piedmont Road, NE
Atlanta, Georgia 30324
Attention: Ben Palmer
Telecopy Number: 404-321-5483
            To the Lender: SunTrust Bank   303 Peachtree Street, N.E., 3rd Floor
Atlanta, Georgia 30308
Attention: Brad Staples
Telecopy Number: 404-588-8833


Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mails or if
delivered, upon delivery; provided, that notices delivered to the Lender shall
not be effective until actually received by the Lender at its address specified
in this Section.
 
14

--------------------------------------------------------------------------------


 
(b)    Any agreement of the Lender herein to receive certain notices by
telephone or facsimile is solely for the convenience and at the request of the
Borrower. The Lender shall be entitled to rely on the authority of any Person
purporting to be a Person authorized by the Borrower to give such notice and the
Lender shall not have any liability to the Borrower or other Person on account
of any action taken or not taken by the Lender in reliance upon such telephonic
or facsimile notice. The obligation of the Borrower to repay the Loans and all
other Obligations hereunder shall not be affected in any way or to any extent by
any failure of the Lender to receive written confirmation of any telephonic or
facsimile notice or the receipt by the Lender of a confirmation which is at
variance with the terms understood by the Lender to be contained in any such
telephonic or facsimile notice.


Section 3.04  Waiver; Amendments.


(a)    No failure or delay by the Lender in exercising any right or power
hereunder or under the Note, and no course of dealing between the Borrower and
the Lender, shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power or any abandonment or discontinuance of
steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or thereunder. The
rights and remedies of the Lender hereunder and under the Note are cumulative
and are not exclusive of any rights or remedies provided by law. No waiver of
any provision of this Agreement or the Note or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
the issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Lender may have had notice or knowledge of
such Default at the time.


(b)    No amendment or waiver of any provision of this Agreement or the other
Loan Documents, nor consent to any departure by the Borrower therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Borrower and the Lender and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given.


Section 3.05  Expenses; Indemnification.


(a)    The Borrower shall pay (i) all reasonable, out-of-pocket costs and
expenses of the Lender (including, without limitation, the reasonable fees,
charges and disbursements of both outside and in-house counsel) in connection
with the preparation and administration of the Loan Documents and any
amendments, modifications or waivers thereof (whether or not the transactions
contemplated in this Agreement or any other Loan Document shall be consummated),
and (ii) all out-of-pocket costs and expenses (including, without limitation,
the reasonable fees, charges and disbursements of both outside and in-house
counsel) incurred by the Lender in connection with the enforcement or protection
of its rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made or any Letters of Credit issued
hereunder, including all such out-of-pocket expenses
 
15

--------------------------------------------------------------------------------


 
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.


(b)    The Borrower shall indemnify the Lender and its directors, officers,
employees, agents and advisors (each, an “Indemnitee”) against, and hold each of
them harmless from, any and all costs, losses, liabilities, claims, damages and
related expenses, including the fees, charges and disbursements of any counsel
for the Lender, which may be incurred by or asserted against any
Indemnitee arising out of, in connection with or as a result of (i) the
execution or delivery of this Agreement or any other agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of any of the transactions
contemplated hereby or (ii) any Loan or Letter of Credit or any actual or
proposed use of the proceeds therefrom (including any refusal by the Lender to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit); provided, that the Borrower shall not be obligated to
indemnify any Indemnitee for any of the foregoing arising out of the
Indemnitee’s gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final and nonappealable judgment.


(c)    The Borrower shall pay, and hold the Lender harmless from and against,
any and all present and future stamp, documentary, and other similar taxes with
respect to this Agreement and any other Loan Documents, any collateral described
therein, or any payments due thereunder, and save the Lender harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission to pay such taxes.


(d)    To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against Lender, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to actual or
direct damages) arising out of, in connection with or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the transactions
contemplated therein, any Loan or the Letter of Credit or the use of proceeds
thereof.


(e)    All amounts due under this Section shall be payable promptly after
written demand therefor.


Section 3.06  Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that the Borrower may not assign or
transfer any of its rights hereunder without the prior written consent of the
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void).


Section 3.07  Governing Law; Jurisdiction; Consent to Service of Process.


(a)    THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAW PRINCIPLES THEREOF) OF THE STATE OF GEORGIA.
 
16

--------------------------------------------------------------------------------


 
(b)    The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the United States District
Court of the Northern District of Georgia, and of any state court of the State
of Georgia located in Fulton County and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement or any
other Loan Document or the transactions contemplated hereby or thereby, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such Georgia state
court or, to the extent permitted by applicable law, such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Lender may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Loan Document against the Borrower or its properties in the courts of any
jurisdiction.


(c)    The Borrower irrevocably and unconditionally waives any objection which
it may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in paragraph (b) of this Section and brought in any court
referred to in paragraph (b) of this Section. Each of the parties hereto
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.


(d)    Each party to this Agreement irrevocably consents to the service of
process in the manner provided for notices in Section 3.03. Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by law.


Section 3.08  WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.


Section 3.09  Right of Setoff. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
the Lender shall have the right, at any time or from time to time upon the
occurrence and during the continuance of a
 
17

--------------------------------------------------------------------------------


 
Default, without prior notice to the Borrower, any such notice being expressly
waived by the Borrower to the extent permitted by applicable law, to set off and
apply against all deposits (general or special, time or demand, provisional or
final) of the Borrower at any time held or other obligations at any time owing
by the Lender to or for the credit or the account of the Borrower against any
and all Obligations held by the Lender, irrespective of whether the Lender shall
have made demand hereunder and although such Obligations may be unmatured. The
Lender agrees promptly to notify the Borrower after any such set-off and any
application made by the Lender; provided, that the failure to give such notice
shall not affect the validity of such set-off and application. 


Section 3.10  Counterparts; Integration. This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts
(including by telecopy), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. This Agreement and the other
Loan Documents constitute the entire agreement among the parties hereto and
thereto regarding the subject matters hereof and thereof and supersede all prior
agreements and understandings, oral or written, regarding such subject matters.


Section 3.11  Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the Lender may
have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid or any Letter of Credit is outstanding and so long as the Commitment
has not expired or terminated. The provisions of Sections 2.12, 2.13, and 3.03
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Letters of Credit and the Commitments or the
termination of this Agreement or any provision hereof. All representations and
warranties made herein, in the certificates, reports, notices, and other
documents delivered pursuant to this Agreement shall survive the execution and
delivery of this Agreement and the other Loan Documents, and the making of the
Loans.


Section 3.12  Severability. Any provision of this Agreement or any other Loan
Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.


Section 3.13  Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which may be treated as interest on such
Loan under applicable law
 
18

--------------------------------------------------------------------------------


 
(collectively, the “Charges”), shall exceed the maximum lawful rate of interest
(the “Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by the Lender in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Rate to the date of repayment, shall have been received by the
Lender.


Section 3.14. No Novation. This Agreement merely amends, modifies and restates
the indebtedness, liabilities and obligations evidenced by the Original
Agreement and does not constitute, and it is the express intent of the Borrower
and the Lender that this Agreement does not effect, a novation of the existing
indebtedness, liabilities, and obligations incurred by the Borrower pursuant to
the Original Agreement. Such indebtedness, liabilities and obligations continue
to remain outstanding and are amended and modified only to the extent this
Agreement amends and modifies the Original Agreement.


Section 3.15. Patriot Act. The Lender hereby notifies the Borrower that pursuant
to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow the Lender to identify the Borrower in accordance with the Patriot Act.
The Borrower shall, and shall cause each of its Subsidiaries to, provide to the
extent commercially reasonable, such information and take such other actions as
are reasonably requested by the Lender in order to assist the Lender in
maintaining compliance with the Patriot Act.

 
[Signatures on Following Page]
 
 
19

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed under seal in the case of the Borrower by their respective authorized
officers as of the day and year first above written.
 

  RPC, INC.       By: /s/ BEN M. PALMER   
Ben M. Palmer
Vice President, Chief Financial Officer,
and Treasurer
      [SEAL]       SUNTRUST BANK       By: /s/ STACY M. LEWIS  
Stacy M. Lewis
Vice President, Corporate and Investment Banking



 

--------------------------------------------------------------------------------






EXHIBIT A


PRICING GRID


Total Funded Debt to EBITDA
Less than 0.75:1
Greater than or equal to 0.75:1,  and less than 1.50:1
1.50:1 or greater
LIBOR Margin
0.875%
1.25%
1.50%











--------------------------------------------------------------------------------



EXHIBIT B


AMENDED AND RESTATED DEMAND NOTE
 

Atlanta, Georgia
March 10, 2006

 
FOR VALUE RECEIVED, the undersigned, RPC, INC., a Delaware corporation with an
address of 2170 Piedmont Road, NE, Atlanta, Georgia 30324 (the “Borrower”),
promises to pay to the order of SUNTRUST BANK, a Georgia banking corporation
(“Lender”; Lender, together with any other holder hereof, sometimes referred to
herein as the “Holder”), the principal sum of FIFTY MILLION AND NO/100 DOLLARS
($50,000,000.00) or so much thereof as may be from time to time disbursed
hereunder, together with accrued interest on the unpaid principal balance hereof
as hereafter provided, in lawful money of the United States of America, ON
DEMAND in accordance with the terms and conditions of that certain Amended and
Restated Revolving Credit Agreement, dated as of March 10, 2006, by and between
the Borrower and the Lender (the “Credit Agreement”; terms capitalized but not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement).


This Note shall immediately become due and payable, without notice or demand,
upon the filing of any petition or the commencement of any proceeding by or
against the Borrower for relief under bankruptcy or insolvency laws, or any law
relating to the relief of debtors, readjustment or indebtedness, debtor
reorganization, or composition or extension of debt.


The failure or forbearance of the Holder to exercise any right hereunder, or
otherwise granted by law or another agreement, shall not affect or release the
liability of the Borrower, and shall not constitute a waiver of such right
unless so stated by the Holder in writing. The Borrower agrees that the Holder
shall have no responsibility for the collection or protection of any property
securing this Note, and expressly consents that the Holder may from time to
time, without notice, waive its rights with respect to any property or
indebtedness, and release any guarantor or other obligor from liability, without
releasing the Borrower from any liability to the Holder.


Should legal action or an attorney at law be utilized to collect any amount due
hereunder, the Borrower promises to pay all costs of collection, including
reasonable attorneys’ fees.


This Note is issued in accordance with, and is entitled to the benefits of, the
Credit Agreement. THIS NOTE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF GEORGIA, WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES. This Note and all powers of attorney
executed in connection herewith constitute the entire
 
B-1

--------------------------------------------------------------------------------


 
understanding among the parties hereto with respect to the subject matter hereof
and supersede any prior agreements, written or oral, with respect thereto.


This Note amends, modifies and restates the indebtedness, liabilities and
obligations evidenced by that certain Demand Note dated March 19, 2003 (the
“Original Note”) and in addition, increases the principal amount of the Original
Note, but does not constitute, and it is the express intent of the Borrower and
the Lender that this Note does not effect, a novation of the existing
indebtedness, liabilities, and obligations incurred by the Borrower pursuant to
the Original Note. Such indebtedness, liabilities and obligations continue to
remain outstanding and are amended and modified only to the extent this Note
amends, modifies and increases the amount of the Original Note.


PRESENTMENT AND NOTICE OF DISHONOR ARE HEREBY WAIVED BY THE BORROWER.


Execution under hand and seal on the date set forth above.
 

  RPC, INC.       By: /s/ BEN M. PALMER  
Ben M. Palmer
Vice President, Chief Financial Officer, and Treasurer
   
                [SEAL]    





 
B-2